Citation Nr: 1032856	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
functional heart murmur.  

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

4.  Entitlement to a compensable evaluation for fibrocystic 
breast disease.

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The Veteran served on active duty between March 1990 and March 
1994.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The case was certified to the Board by the Columbia, 
South Carolina RO.

The Veteran was scheduled for a Decision Review Officer Hearing 
in October 2006.  In September 2006, she canceled her hearing.  
Hence, her hearing request is considered withdrawn.  

The issue of entitlement to a compensable rating for fibrocystic 
breast disease is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence submitted since the January 1995 rating decision 
does not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a heart 
murmur.

2.  There is no competent evidence of diabetes mellitus in 
service or for many years after service.

3.  There is no evidence of a current diagnosis of chronic 
obstructive pulmonary disease.




CONCLUSIONS OF LAW

1.  A January 1995 rating decision is final.  New and material 
evidence to reopen a claim of entitlement to service connection 
for a functional heart murmur has not been received.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.156(a) (2009).

2.  Diabetes mellitus was not incurred or aggravated during 
service, and it may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).

3.  Chronic obstructive pulmonary disease was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
March and April 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain.  Although the RO did not provide 
notice regarding how VA decides effective dates and how 
disability ratings are determined, this question is rendered moot 
because of the denial of the underlying claims.  The Board finds 
that the notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to this matter have been requested or obtained.  
There has been substantial compliance with all pertinent VA law 
and regulations, and to adjudicate the claim would not cause any 
prejudice to the Veteran.

The Board acknowledges that the Veteran has not been afforded a 
VA examination to determine the nature and etiology of her 
claimed chronic obstructive pulmonary disease or diabetes 
mellitus.  However, a VA examination or opinion is deemed 
necessary only if the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) establishes 
that the Veteran suffered an event, injury, or disease in 
service; (c) indicates that the claimed disability or symptoms 
may be associated with the Veteran's service or other service-
connected disability, and (d) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, the requirement to examine 
the Veteran is not triggered as the evidence of record does not 
meet these initial evidentiary thresholds. 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of her claim and did in fact 
participate. See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

New and Material Evidence- Laws and Regulations 
 
Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  
Moreover, if it is determined that new and material evidence has 
been submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999). 
 
The United States Court of Appeals for Veterans Claims has held 
that, in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is accorded 
such evidence is ascertained as a question of fact.  38 C.F.R. 
§ 3.156; Justus v. Principi, 3 Vet. App. 510 (1992). 
 
Analysis 

The Veteran was originally denied entitlement to service 
connection for a functional heart murmur in January 1995.  The 
RO, in its denial of service connection, stated that the 
Veteran's functional heart murmur was a congenital or 
developmental defect which was not subject to service connection, 
and that no heart murmur was found by the examiner in December 
1994.  

After the her January 1995 denial, the Veteran submitted VA 
medical records dated between February 2001 and November 2006, as 
well as statements in support of her claim in which she 
repeatedly stated that her heart murmur was "discovered" in 
service and should therefore be service connected.  

The Veteran's assertions regarding the cause of her heart murmur 
are neither new nor material.  The Veteran previously asserted 
that her congenital defect began in service.  Thus, her later 
statements containing the same assertion are redundant of the 
evidence of record in January 1995.  38 C.F.R. § 3.156 (a)

While the VA medical records submitted since the January 1995 
decision are new, these records are not material.  The Veteran's 
claim was initially denied primarily because her condition was a 
congenital defect and therefore could not be service connected.  
38 C.F.R. § 3.303(c).  At that time, the RO further noted that no 
heart murmur was found on examination in December 1994.  As 
stated above, material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Thus, in this case the evidence must, inter alia, 
demonstrate a link between an acquired heart murmur and service.  
Again, it bears repeating that regardless when they are 
"discovered," a congenital or developmental defect is not a 
disease or an injury which may be service connected  Id.  In this 
case, the new evidence does not contain the required findings to 
reopen the claim.  The Veteran's claimed heart murmur has not 
been diagnosed since service and the evidence contains no 
competent medical evidence whatsoever that connects an acquired 
heart murmur to her service.  
 
The evidence submitted after the Veteran's January 1995 rating 
decision does not provide a reasonable possibility of 
substantiating her claim.  The record contains neither evidence 
showing that the Veteran has an acquired heart murmur that is 
linked to service, nor evidence of a current disorder.  Hence, 
the claim to reopen must be denied.
 
As the Veteran has not carried her initial burden of submitting 
new and material evidence, the benefit-of-the- doubt rule is not 
applicable to her petition to reopen.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

Service Connection-Laws and Regulations

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The absence of any one element will result in the denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Diabetes mellitus if manifest to a degree of 10 percent within 
one year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Diabetes Mellitus Factual Background and Analysis

The Veteran contends that she had low blood sugar in March 1990 
when she began active service, and that consequently she should 
be service connected for diabetes mellitus.  See March 2005 
Veteran's Statement.  Significantly, her service treatment 
records contain no evidence of diagnosis of or treatment for 
diabetes mellitus or low blood sugar.  At her January 1994 
separation examination a urinalysis study was negative for 
evidence of sugar, and her endocrine system was clinically 
evaluated as normal.

Treatment records show that the Veteran was first diagnosed with 
diabetes in 1998, four years after her discharge from service.  
The competent medical evidence fails to show an in-service 
incurrence of diabetes or incurrence of compensably disabling 
diabetes within a year of discharge from active duty.  There is 
no evidence linking the Veteran's present diabetes mellitus to 
her service.  

As a lay person, the Veteran is competent to report on that which 
she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) it was held that a lay person can speak as to 
etiology in some limited circumstances in which nexus is obvious 
merely through lay observation, such as a fall leading to a 
broken leg.  Here, however, the question of etiology goes beyond 
a simple and immediately observable cause-and-effect 
relationship, and as such, she is not competent to render an 
opinion regarding the cause of her diabetes.  

In this case, as the evidence fails to reveal the in-service 
incurrence of diabetes mellitus or competent medical evidence 
relating diabetes to service, the claim must fail.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim.

Chronic Obstructive Pulmonary Disease Factual Background 
and Analysis

The Board initially notes that service connection for chronic 
rhinitis and sinusitis was denied in a January 1995 rating 
decision.  Service connection for bronchitis was denied in an 
August 2003 rating decision.  Given these facts, and the fact 
that the appellant specifically limited her claim to the question 
of entitlement to service connection for chronic obstructive 
pulmonary disease the Board will limit its review to that 
disease.  

The service treatment records include an October 1992 x-ray 
report stating that views of the Veteran's chest reflected 
possible early chronic obstructive pulmonary disease.  Physical 
examination yielded a diagnosis of probable asthma.  In April and 
May 1990, December 1992, April 1993, and December 1993 she was 
treated for bronchitis.  The Veteran's January 1994 a preservice 
history of asthma.  Her separation physical noted at that time 
revealed normal lungs.  

The post service evidence contains an MRI report of the Veteran's 
chest dated in November 1994.  The lung fields were well expanded 
and clear.  A negative chest was noted.  The post service record 
contains no evidence of treatment for or a diagnosis of chronic 
obstructive pulmonary disease.  

In this case, initially, the Board notes that a finding of an in-
service incurrence of chronic obstructive pulmonary disease in 
itself is tenuous at best as treatment records merely noted the 
"possibility" of chronic pulmonary obstructive disease.  More 
significantly, the evidence preponderates against finding that  
the Veteran presently has chronic obstructive pulmonary disease.  
As stated above, establishing service connection requires medical 
evidence of a current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  The absence of any one element requires the 
denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 
427 (2006).  In this case, as the Veteran's records preponderate 
against finding that the Veteran has chronic obstructive 
pulmonary disease, the evidence has thus failed to fulfill the 
requirements to show service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The claim of entitlement 
to service connection for chronic obstructive pulmonary disease 
is therefore denied.


ORDER

New and material evidence has not been received to reopen a claim 
for service connection for a functional heart murmur.  

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.  


REMAND

In March 2005, the Veteran claimed that she should receive a 
higher rating for fibrocystic breast disease.  She was afforded a 
VA examination in August 2005 during which the Veteran contended 
that her symptoms had increased.  The examiner noted that VA 
medical center treatment notes showed that she was seen in the 
emergency room with complaints of discharge from the left breast.  
The Veteran stated that she had a brown discharge twice in the 
six months prior to the examination.  In its September 2005 
decision, the RO denied the Veteran's claim for a compensable 
rating based on the August 2005 findings.  

In her July 2010 informal hearing presentation, the 
representative that the appellant's symptoms had increased since 
her August 2005 VA examination.  As the appellant's last VA 
examination is five years old and as she asserts that her 
symptoms are worse, the Board finds that a new examination is in 
order.  See 38 C.F.R. § 3.326 (where there is a claim for 
disability compensation but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).  

Finally, while the Veteran was provided with VCAA notice, she was 
not provided notice how VA assigns effective dates and disability 
ratings.  This error must be remedied upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim on appeal.  This letter 
must inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim, and provide notice of 
the type of evidence that VA will seek to 
obtain, and the type of evidence that is 
expected to be furnished by her.  The Veteran 
must be notified of VA's practices in 
assigning disability evaluations and 
effective dates.

2.  The RO should take appropriate action to 
secure any records which have not been 
previously secured for inclusion in the 
claims file.  Duplicate records should NOT be 
added.  All attempts to secure any new 
evidence must be documented in the claims 
file.  If the RO cannot locate such records, 
the RO must specifically document the 
attempts that were made to locate them, and 
explain in writing why further attempts to 
locate or obtain any government records would 
be futile.  The RO must then: (a) notify the 
Veteran of the specific records that it is 
unable to obtain; (b) explain the efforts VA 
has made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claim.  The Veteran must then 
be given an opportunity to respond.

3.  Thereafter, the RO should schedule the 
Veteran for a new examination.  The Veteran's 
claims folder, to include any newly obtained 
treatment records, must be provided to the 
examiner for review.  All indicated studies 
must be performed, and all findings should be 
reported in detail.  In accordance with the 
latest AMIE worksheet for disorders of the 
breast, the examiner is to provide a detailed 
review of the Veteran's pertinent medical 
history, current complaints, and the nature 
and extent of her fibrocystic breast disease.  
The examiner must provide an opinion 
concerning the degree of any industrial 
impairment caused by her fibrocystic breast 
disease.  A full rationale must be provided 
for the opinions, with a complete discussion 
of the evidence of record.  

4.  The Veteran is hereby notified that it is 
her responsibility to report for any ordered 
VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.  In the event that the Veteran does 
not report for any ordered examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective procedures 
at once.

6.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought is not 
granted, the Veteran and her representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file before 
the file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


